[GRAPHIC] 800.355.4570 [FIRST SECURITY BENEFIT LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK LOGO] April 21, 2011 Securities and Exchange Commission treet NE Washington, DC 20549 Subj: Variable Annuity Account A (EliteDesigns) File Nos. 811-21104 and 333-142084 Dear Sir/Madam: In accordance with the provisions of Rule497(j) under the Securities Act of 1933, please accept this letter as certification that the Prospectus and Statement of Additional Information for Variable Annuity Account A does not differ from that contained in Post-Effective Amendment No.7 under the Securities Act of 1933 and Post-Effective Amendment No. 20 under the Investment Company Act of 1940.This Post-Effective Amendment was filed electronically on April15, 2011. If you have any questions concerning this filing, please contact me at (785)438-3321 or Elisabeth Bentzinger at (202) 383-0717. Very truly yours, CHRIS SWICKARD Chris Swickard Associate General Counsel First Security Benefit Life Insurance and Annuity Company of New York 800 Westchester Avenue * Suite 641N. * Rye Brook, New York 10573
